Exhibit 10.3

[ex10-3_001.jpg]

 

GUARANTY

 

This Guaranty (this “Guaranty”) is dated as of June 24, 2019 by 1847 Goedeker
Holdco Inc. a Delaware corporation (“Guarantor”) in favor of Northpoint
Commercial Finance LLC, a Delaware limited liability company and its affiliates
(individually and collectively “Northpoint”). As used in this Guaranty,
affiliates of Northpoint Commercial Finance LLC includes any party that,
directly or indirectly, (i) controls Northpoint Commercial Finance LLC, (ii) is
controlled by Northpoint Commercial Finance LLC, or (iii) is under common
control with Northpoint Commercial Finance LLC.

 

Northpoint may, from time to time, extend financial accommodations to 1847
Goedeker Inc. (“Obligor”).

 

Northpoint is unwilling to extend, or continue to extend, financial
accommodations to Obligor, unless Guarantor unconditionally guarantees to
Northpoint the payment and performance of all obligations of Obligor at any time
owing to Northpoint.

 

With knowledge that Northpoint will extend, or continue to extend, financial
accommodations to Obligor in reliance upon the existence of this Guaranty, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor agrees as follows:

 

1. Guaranty. Guarantor unconditionally, absolutely, and irrevocably guarantees
to Northpoint, without off-set or deduction, the prompt payment and performance
of all indebtedness, obligations and liabilities of Obligor at any time owing to
Northpoint, whether direct or indirect, matured or unmatured, primary or
secondary, or certain or contingent (individually, a “Guaranteed Obligation” and
collectively, the “Guaranteed Obligations”). This Guaranty is a guaranty of
payment and not a guaranty of collection. Guarantor guarantees to Northpoint the
punctual and faithful performance by Obligor of each and every Guaranteed
Obligation. If Obligor defaults in the payment or performance of any Guaranteed
Obligation, if there exists any event or condition which, with notice or the
passage of time or both, would constitute a default under any Guaranteed
Obligation, or if there is a liquidation, bankruptcy, assignment for the benefit
of creditors or similar proceeding affecting the status, existence, assets or
obligations of Obligor, Guarantor shall pay directly to Northpoint the sums that
Obligor is obligated to pay to Northpoint, whether by acceleration or otherwise,
and promptly perform all other Guaranteed Obligations. If Northpoint is required
to return any payment made to Northpoint by or on behalf of Obligor, whether as
a result of Obligor’s bankruptcy, reorganization or otherwise, Guarantor
acknowledges that this Guaranty covers all such amounts.

 

2. Continuing Nature of Guaranty. This Guaranty is a continuing guarantee and
shall apply without regard to the form or the amount of the Guaranteed
Obligations in existence at any time. Guarantor may prospectively revoke this
Guaranty by sending written notice, by certified mail, return receipt requested,
to Northpoint at the address for Northpoint specified below (the “Revocation
Notice”). The revocation of this Guaranty shall not be effective with respect to
any Guaranteed Obligation arising on or prior to the date occurring fifteen (15)
days after Northpoint’s receipt of the Revocation Notice (the “Revocation Date”)
or arising at any time after the Revocation Date, if arising as the result of a
commitment made by Northpoint to Obligor on or prior to the Revocation Date.

 

3. Absolute Nature of Guaranty. The obligations of Guarantor under this Guaranty
are absolute and unconditional. Nothing shall discharge or satisfy the liability
of Guarantor under this Guaranty except the full performance and payment of the
Guaranteed Obligations. It is the obligation of Guarantor to discharge the
Guaranteed Obligations when due, notwithstanding any occurrence, circumstance,
event, action or omission whatsoever, whether or not particularly described
herein. Guarantor is not entering into this Guaranty in reliance on the value or
the availability of any of the Collateral. Guarantor acknowledges that Guarantor
may be required to pay the Guaranteed Obligations, in full, without the
assistance or support of any other party. Guarantor has not been induced to
enter into this Guaranty on the basis that any party other than Obligor will be
liable to perform any Guaranteed Obligation or that Northpoint will look to any
other party to perform any Guaranteed Obligation. Guarantor shall not be
released from such obligations for any reason, nor shall such obligations be
reduced, diminished or discharged for any reason, including, without
limitation,:

 

(a)Modifications and Indulgences. Any modification, renewal, or alteration of
any agreement, document, or instrument relating to any Guaranteed Obligation, or
any indulgence, waiver, adjustment, preference, extension, or compromise made by
Northpoint in favor of Obligor or Guarantor.

 

(b)Condition of Obligor or Guarantor. Any insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution, or similar
proceeding affecting Obligor or Guarantor; any sale, lease, or other disposition
of any of the assets of Obligor or Guarantor; or any reorganization of; or
change in the composition of, the shareholders, partners, or members of Obligor
or Guarantor.

 

(c)Invalidity of Guaranteed Obligations. The invalidity, illegality, or
unenforceability of any Guaranteed Obligation for any reason whatsoever,
including, without limitation,: the existence of valid defenses, counterclaims,
or off-sets to any Guaranteed Obligation; the violation of applicable usury laws
by any Guaranteed Obligation; or the inauthenticity of any document or
instrument relating to the Guaranteed Obligations.

 

(d)Release of Obligor. Any complete or partial release of Obligor or any other
party from any Guaranteed Obligation.

 



Guaranty - Page 1 of 3

 

 

(e)Release of Collateral; Care of Collateral; Status of Liens. Any release,
surrender, exchange, deterioration, waste, loss, or impairment of any collateral
securing payment of any Guaranteed Obligation (the “Collateral”), whether
negligent or willful; the failure of Northpoint or any other party to exercise
reasonable care in the preservation, protection, sale or other treatment of any
of the Collateral; the failure of Northpoint to create or perfect any security
interest intended to be given by Obligor in connection with any Guaranteed
Obligation (a “Security Interest”); the unenforceability of any Security
Interest; the subordination of any Security Interest to any other lien or
encumbrance; or the taking or accepting by Northpoint of any other security for,
or assurance of payment of, any Guaranteed Obligation.

 

(f)Other Action or Inaction. Any other action or inaction on the part of
Northpoint, including, without limitation, any failure of Northpoint to timely
enforce any right or remedy available to Northpoint in connection with the
Guaranteed Obligations, whether or not such action or inaction (i) prejudices
Guarantor, (ii) increases the likelihood that Guarantor will be required to pay
or perform any Guaranteed Obligation, or (iii) exposes the Guarantor to greater
liability under this Guaranty.

 

4. Waivers. Guarantor waives:

 

(a)Action Against Others. Any right to require Northpoint to: institute suit or
exhaust remedies against Obligor or any other party liable for any Guaranteed
Obligation; enforce Northpoint’s rights in any of the Collateral or other
security that is at any time given to secure any Guaranteed Obligation; enforce
Northpoint’s rights against any other guarantor of any Guaranteed Obligation;
join Obligor or any other party liable for any Guaranteed Obligation in any
action seeking to enforce this Guaranty; or exhaust any other remedies available
to Northpoint or resort to any other means of obtaining payment or performance
of any Guaranteed Obligation.

 

(b)Section 10-7-24 of Official Code of Georgia. The provisions of Section 10-24
of the Official Code of Georgia; any right to direct the application of payments
provided for in Section 13-4-42 of the Official Code of Georgia or any similar
law of Georgia or any other state, or of the United States; and agrees that
Northpoint may apply any payments received from Guarantor, Obligor, or any other
party to the Guaranteed Obligations in such order as Northpoint may elect in its
discretion.

 

(c)Notices. Notice of the amount of credit extended by Northpoint to Obligor at
any time, whether primary or secondary; notice of the modification or extension
of any Guaranteed Obligation; notice of a default or other non-performance by
Obligor in connection with any Guaranteed Obligation; notice of the transfer or
disposition by Northpoint of any Guaranteed Obligation; notice of the
repossession, sale or other disposition of any of the Collateral; notice of the
acceptance of this Guaranty by Northpoint; demand and presentation for payment
upon Obligor or any other party liable for any Guaranteed Obligation; protest,
notice of protest, and diligence of bringing suit against Obligor or any other
party; and any other notices that Guarantor might otherwise be entitled by law.

 

(d)Defenses. Any defenses to the payment and performance of Guarantor’s
obligations under this Guaranty, including, without limitation, (i) any defenses
based on suretyship or impairment of the collateral or the like and (ii) any
defenses arising by reason of any claim or defense based upon an election of
remedies by Northpoint that in any manner impairs, affects, reduces, releases,
destroys, or extinguishes Guarantor’s subrogation rights, rights to proceed
against Obligor or against any other party or security, including, without
limitation, any defense based upon an election of remedies by Northpoint under
the provisions of Section 580(d) of the California Code of Civil Procedure, or
any similar law of California or any other state, or of the United States.

 

(e)Marshal. Any right to require Northpoint to marshal any assets in favor of
Guarantor or against or in payment of any or all the Guaranteed Obligations.

 

(f)Subrogation. Until all Guaranteed Obligations are paid in full, any right
which Guarantor may at any time have against Obligor, or any other party liable
for any Guaranteed Obligation, as the result of the performance by Guarantor of
its obligations under this Guaranty, including, but not limited to, contractual,
statutory, and common law rights of subrogation, reimbursement, indemnification,
contribution, and other rights of recourse whatsoever.

 

5. Representations and Warranties. Guarantor represents and warrants to
Northpoint that:

 

(a)Benefit. Guarantor has received, or will receive, direct or indirect benefit
from the creation of the Guaranteed Obligations.

 

(b)No Representation by Northpoint. Neither Northpoint nor any other party has
made any representation, warranty, or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.

 

(c)Financial Condition. As of the date hereof, and after giving effect to this
Guaranty and the contingent obligations contained herein, Guarantor is solvent
and has assets which, when fairly valued, exceed its liabilities.

 

6. Default. Guarantor will be in breach of this Guaranty if any one or
combination of the following occur: (a) any of Guarantor’s obligations to
Northpoint under this Guaranty or under any other agreement with or in favor of
Northpoint are not paid or performed as required; (b) Guarantor breaches any
representation, warranty or covenant contained in this Guaranty or in any other
agreement with or in favor of Northpoint; (c) Guarantor ceases to do business as
a going concern or there occurs a material change in the ownership or management
of Guarantor’s business; (d) Guarantor becomes insolvent or bankrupt; Guarantor
makes an assignment for the benefit of creditors or consents to the appointment
of a trustee or receiver; a trustee or a receiver is appointed for Guarantor or
for a substantial part of its property without its consent; bankruptcy,
reorganization or insolvency proceedings are instituted by or against Guarantor;
(e) Northpoint believes that the prospect of payment or performance of
Guarantor’s obligations to Northpoint is impaired, whether by reason of a
material adverse change in the business prospects or fmancial condition of
Guarantor or otherwise.

 



Guaranty - Page 2 of 3

 

 

7. Miscellaneous. TO ME EXTENT PERMITTED BY LAW, GUARANTOR, FOLLOWING
CONSULTATION WITH LEGAL COUNSEL, KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS WITH REGARD TO DISPUTES IN ANY WAY DIRECTLY AND/OR INDIRECTLY ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY. This Guaranty shall be governed
by, and construed in accordance with, the laws of the State of Georgia, without
reference to applicable conflict of laws principles. Guarantor consents to the
jurisdiction and venue of state and federal courts located in the State of
Georgia in connection with Northpoint’s enforcement of any of Guarantor’s
obligations under this Guaranty. Guarantor waives and agrees not to assert any
objection to the jurisdiction of any of such courts, including the objection of
inconvenient forum. Guarantor consents that any process or notice of motion or
other application to any of said courts or a judge thereof, or any notice in
connection with any proceedings hereunder, may be served inside or outside the
State of or the District of Georgia by registered or certified mail, return
receipt requested, to the last known address or by personal service provided a
reasonable time for appearance is allowed, or in such other manner as may be
permissible under the Rules of said Courts. This Guaranty shall not be deemed to
create any right in any party except as provided herein and shall inure to the
benefit of, and be binding upon, the permitted successors and assigns of
Guarantor and Northpoint. Guarantor agrees that Northpoint may, without the
consent of, or notice to, Guarantor, assign all or any portion of its rights
hereunder to any other party to which any Guaranteed Obligation is transferred,
assigned or negotiated. Guarantor shall be liable for all attorneys’ fees and
other costs and expenses incurred by Northpoint in connection with Northpoint’s
enforcement of this Guaranty. No provision of this Guaranty shall be varied or
modified by any prior or subsequent statement, conduct or act of any of the
parties, except by a writing specifically referring to this Guaranty and signed
by Guarantor and Northpoint. Any provision of this Guaranty held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Guaranty, and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable. This Guaranty
contains the entire agreement with respect to the subject matter hereof. Any
signature delivered by Guarantor by facsimile transmission or by e-mail
transmission of an adobe file format document (also known as a “PDF file”) shall
be deemed an original signature hereto. The section headings contained in this
Guaranty are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Guaranty. The obligations of Guarantor may not
be assigned without the prior written consent of Lender. All notices, demands
and requests required or permitted to be given under this Guaranty shall be in
writing and delivered by certified mail, return receipt requested, with all
postage and other costs of such delivery paid or prepaid. Delivery shall be
deemed to have been made on the date five days after the date of mailing by
certified mail. Unless and until notice is provided to the contrary, notices
shall be addressed to Northpoint’s address set forth below. Any claim that
Guarantor may have against Northpoint arising out of this Guaranty or the
transactions contemplated herein must be asserted by Guarantor within one (1)
year of it accruing or else it shall be deemed waived. Guarantor agrees that
such period is reasonable and sufficient for it to investigate and act upon any
such claim.

 

Guarantor has executed this Guaranty as of the date first set forth above.

 

1847 Goedeker Holdco Inc.       By: /s/ Robert D. Barry   Printed Name: Robert
D. Barry   Title: President  

 

Address for notices to Northpoint:

 

Northpoint Commercial Finance LLC

11675 Rainwater Drive, Suite 450

Alpharetta, GA 30009

Attn: Operations

 

 

Guaranty - Page 3 of 3

 



